Case 2:19-cv-14146-KM-ESK Document 38-5 Filed 05/31/19 Page 1 of 14 PageID: 514




                    EXHIBIT E
     Case 2:19-cv-14146-KM-ESK Document 38-5 Filed 05/31/19 Page 2 of 14 PageID: 515




                            Nashville Office at The Freedom Center
                                223 Rosa L. Parks Ave., Ste 200
                                 Nashville, Tennessee 37203
                                         615-254-8801
                                       Fax: 615-255-5419
                   Louisville Office                             Cincinnati Office
                   515 Park Ave.,                                3142 Losantiville Ave., Ste A
                   Louisville, KY 40208                          Cincinnati, OH 45213

       For over sixty-five years, Branstetter, Stranch & Jennings, PLLC has been known for
the quality of its advocacy, and the integrity of its attorneys. The Firm enjoys a national reputation of
prominence in the complex litigation arena for its work in class actions, shareholder derivative claims,
securities, ERISA, labor and employment, and other complex cases, both at the trial and appellate levels.
       The Firm has three offices providing a full range of legal services to its diverse clientele both
regionally and nationwide. In addition to providing quality legal services, the firm is proud of the
professional and civic leadership that its members have provided both locally and nationally. Our former
Managing Partner, Jane Branstetter Stranch, was nominated by President Obama to the United States
Court of Appeals for the Sixth Circuit, and now serves as judge on that court following her confirmation by
the U.S. Senate. Branstetter, Stranch & Jennings, PLLC firm is listed in the Bar Register of Preeminent
Lawyers, and was recently named among "Best Law Firms" by U.S. News & World Report for 2018,
receiving the highest possible Nashville ranking as a Tier 1 in two practice areas.

                                   Statement of Practice:
General Litigation Practice in State, Federal and Appellate Courts; Class Actions and Complex Litigation;
Mass Tort; Antitrust Law; Securities Law; Shareholder Derivative Law; Wage & Hour Law; Consumer
Protection; Labor and Employment Law; ERISA and Pension Law; Commercial Litigation; Utility Law;
Municipal Law; Personal Injury; Workers’ Compensation; and, Social Security Claims.


                                                    1
     Case 2:19-cv-14146-KM-ESK Document 38-5 Filed 05/31/19 Page 3 of 14 PageID: 516

                                Members and Associates:
Cecil D. Branstetter, (Member Emeritus – Deceased May 7, 2014) born Morgan County, Tennessee;
admitted to bar, 1949, Tennessee. Education: Lincoln Memorial University and George Washington
University (B.A., 1946); Oxford University, England and Vanderbilt University (J.D., 1949). Order of the
Coif; Delta Theta Phi. Member, Board of Editors, Vanderbilt Law Review, 1949. Member, Tennessee
Legislature, 1951-1953. Member: Past Chairperson, Tennessee Disciplinary Board of Tennessee;
Nashville Bar Association (President, Junior Section, 1952-1953) and American Bar Associations;
Nashville and Tennessee Bar Foundations; Tennessee Association of Criminal Defense Lawyers,
Tennessee Trial Lawyers; American Board of Trial Advocates; The Association of Trial Lawyers of
America; Founder, Tennessee Environmental Council; Past President, Tennessee Conversation League;
Recipient, John Tune Award, Nashville Bar Association. Practice Areas: Personal Injury; Public Utility
Law; Regulated Industries; Municipal Law; Labor & Employment; Administrative Law; Civil Litigation;
Criminal Law.

James G. Stranch, III, (Member) born Abbeville, South Carolina; admitted to bar, 1973, Tennessee;
1974, U.S. District Court, Middle District of Tennessee; U.S. Tax Court; 1980, U.S. Supreme Court; 1982,
U.S. Court of Appeals, Sixth Circuit, 1986; Eight Circuit, 2011; Ninth Circuit, 2008; U.S. District Court,
Eastern District of Tennessee; 2008, U.S. District Court, Western District of Tennessee; 2002, U.S.
District Court, Colorado. Education: Dobbins-Bennett High School, Kingsport, Tennessee; University of
Tennessee (B.S., 1969; J.D., 1973). Phi Delta Phi. Member: Tennessee State Ethics Commission
(Chairman, 2011 – Present); Tennessee Appellate Court Nominating Committee (Secretary, 1985-1991);
AFL-CIO Lawyer's Coordinating Advisory Committee (1980-presnt); Nashville Bar Association (1973 –
Present); Tennessee Bar Association (Chairman, Labor Law Section, 1991-1992; member 1973-
present) and American Bar Associations (1973-present); American and Tennessee Association for
Justice (1974 – Present);. Practice Areas: Labor & Employment; Class Actions and Complex Litigation;
Shareholder Derivative Law; Consumer Protection; ERISA; Securities Law; Civil Litigation; Personal
Injury; Auto & Trucking; and Municipal Law.

R. Jan Jennings, (Member); admitted to bar, 1975, Tennessee and U.S. District Court, Eastern District
of Tennessee; 1976, Georgia and U.S. Court of Appeals, Fifth Circuit; 1979, U.S. Court of Appeals, Sixth
Circuit; 1981, U.S. Court of Appeals, Eleventh Circuit; 1984, U.S. Court of Appeals for the Federal Circuit
and U.S. Supreme Court. Education: East Tennessee State University (B.S., 1964; M.B.A., 1966);
University of Tennessee at Knoxville (J.D., 1974). Editor, Tennessee Law Review, 1973-1974. Member,
Panel of Arbitrators, American Arbitration Association. Member: Tennessee Bar Association; State Bar
of Georgia. Practice Areas: Litigation; ERISA; Labor; Personal Injury.

J. Gerard Stranch, IV, (Member) born Nashville, Tennessee; admitted to bar, 2003, Tennessee, U.S.
District Court, Middle District of Tennessee; 2005, U.S. District Court, Eastern District of Tennessee;
2008, U.S. District Court for Western Tennessee; 2004 U.S. Court of Appeals, Sixth Circuit. Education:
Emory University (B.A. 2000); Vanderbilt University Law School (J.D., 2003). Adjunct Professor of Law,
Vanderbilt University Law School (2011 – Present). Member: Nashville and Tennessee Bar
Associations; American and Tennessee Association for Justice (Governor), Class Action Trial Lawyers
Association executive committee member, and AFL-CIO Lawyers Coordinating Committee; Top 40
Under 40 by the National Trial Lawyers Association. Practice Areas: Class Actions and Complex
Litigation; Mass Torts; Securities Law; Labor & Employment; Consumer Protection; ERISA; Civil
Litigation; Personal Injury and Wrongful Death.


                                                    2
     Case 2:19-cv-14146-KM-ESK Document 38-5 Filed 05/31/19 Page 4 of 14 PageID: 517

Joe P. Leniski, Jr., (Member), admitted to bar, 2003, Tennessee; 2004, U.S. District Court, Middle
District of Tennessee; 2005, U.S. District Court, Eastern District of Tennessee; 2008, U.S. District Court,
Western District of Tennessee; 2005, U.S. Court of Appeals for the First, Third, and Sixth Circuit;
Education: University of Notre Dame (B.A., cum laude, 2000), Vanderbilt University Law School (J.D.,
2003). Vanderbilt Bar Association, President; Trial Advocacy Association, member; Vanderbilt Juvenile
Practice Clinic. Member: Nashville and Tennessee Bar Associations; American Bar Association;
American Association of Justice; Public Justice; Harry Phillips American Inn of Court; Super Lawyers,
2012-2019; Class Action Trial Lawyers Top 25; Mass Tort Trial Lawyers Top 25; The National Trial
Lawyers Top 100 Civil Plaintiff. Practice Areas: Civil Litigation; Class Actions and Complex Litigation;
Antitrust Law; Shareholder Derivative Law; Labor & Employment; Consumer Protection; and ERISA.

Michael G. Stewart, (Member), admitted to bar, 1994, Tennessee. Education: University of
Pennsylvania (B.A. 1987); University of Tennessee College of Law (J.D. 1994). Member: Nashville,
Tennessee, and American Bar Associations; Member & House Caucus Leader, Tennessee House of
Representatives (2008 – Present). Practice Areas: Class Actions and Complex Litigation; Securities;
Consumer Protection.

Michael J. Wall, (Member) born Cincinnati, Ohio; admitted to bar, 2005, Tennessee; 2006, U.S. District
Court, Middle District of Tennessee; 2008, U.S. District Court, Western District of Tennessee; 2009, U.S.
District Court, Eastern District of Tennessee; 2006, U.S. Court of Appeals, 6th Circuit; 2010, U.S. Court
of Appeals, 11th Circuit; 2011, U.S. Court of Appeals, 8th Circuit; 2009, U.S. Supreme Court.
Education: Vanderbilt University (B.A., 2002); Vanderbilt University Law School (J.D., 2005). Member:
 Nashville, Tennessee, and American Bar Associations. Practice Areas: Civil Litigation; Labor &
Employment; ERISA; Class Actions and Complex Litigation.

Karla M. Campbell, (Member), admitted to Tennessee Bar 2008, U.S. District Court, Middle District of
Tennessee 2011, U.S. Court of Appeals, 6th Circuit 2011; Education: University of Virginia (B.S., 2002);
Georgetown University Law Center (J.D., 2008); Clerkship: Hon. Jane B. Stranch, U.S. Court of
Appeals, 6th Circuit (2010-2011); Member: Nashville, Tennessee, and American Bar Associations;
Director: AFL-CIO Lawyers Coordinating Committee; Practice Areas: Civil Litigation; Labor &
Employment; Complex Litigation; ERISA. Also noteworthy is that Ms. Campbell speaks fluent Spanish.

Benjamin A. Gastel, (Member), admitted to Georgia Bar 2007, Georgia Court of Appeals 2008, U.S.
District Court, Northern District of Georgia 2008, Georgia Supreme Court 2010, Tennessee Bar 2010,
Tennessee Supreme Court 2010, U.S. District Court, Middle District of Tennessee, 2011. Education:
University of Dayton (B.S., 2004); Vanderbilt School of Law (J.D., 2007). Member: Nashville, Tennessee,
Georgia, and American Bar Associations. Practice Areas: Class Actions and Complex Litigation; Civil
Litigation; Consumer Securities and Fraud, Antitrust Litigation; and Labor & Employment.

Tricia Herzfeld, (Member), admitted to the Tennessee Bar (2007), Florida Bar (2001), and West Virginia
Bar (2004), U.S. District Court Middle District of Tennessee (2008), U.S. District Court Eastern District of
Tennessee (2010), U.S. District Court of Western Tennessee, 2010, U.S. District Court Southern District
of West Virginia (2005), U.S. Court of Appeals, Sixth Circuit (2017), U.S. District Court, Fifth Circuit
(2013), U.S. Immigration Courts (2015). Education: George Washington University (B.A.1998); George
Washington University Law School (2001). Member: Super Lawyers (2012-2016), Davidson County
Election Commission, (2012-present). Practice Areas: Complex Litigation, Personal Injury, and Civil
Rights.


                                                     3
     Case 2:19-cv-14146-KM-ESK Document 38-5 Filed 05/31/19 Page 5 of 14 PageID: 518

Dave Suetholz, (Member), admitted to the Kentucky Bar (2004), Indiana Bar (2005), U.S. District Court
Eastern District of Kentucky (2004), U.S. District Court Western District of Kentucky (2004), U.S. District
Court of Southern District of Indiana, 2005; U.S. Court of Appeals, Sixth Circuit (2005), Supreme Court of
the United States of America (2010) Education: Villanova University (B.A.2000); Notre Dame Law
School (2003). Practice Areas: Labor Law.




Anthony A. Orlandi, (Associate), admitted to Tennessee Bar 2015; Massachusetts Bar 2006; U.S.
District Court, District of Massachusetts; U.S. District Courts, Eastern, Middle, and Western Districts of
Tennessee, Eastern and Western Districts of Arkansas; U.S. Court of Appeals for the Sixth Circuit;
Education: Brown University, B.A., Public Policy & American Institutions, Phi Beta Kappa; University of
Virginia School of Law (J.D.), Earle K. Shawe Labor Relations Award Member: Member, American,
Tennessee, and Nashville Bar Associations; Phi Beta Kappa, National Chapter and Rhode Island
Chapter Board Member Law Association for Women, Nashville Chapter Board Member; Nashville Bar
Association Diversity Committee; Nashville Bar Association Social Committee; Harry Phillips American
Inn of Court; Tennessee Bar Association Leadership Law Class of 2017, Nashville Bar Foundation 2015
Young Leadership Forum Experience: Law Clerk, Hon. Aleta A. Trauger, U.S. District Court for the
Middle District of Tenn. Practice Areas: Complex Litigation; Constitutional Rights Litigation; Personal
Injury; Products Liability

Kathleen Grace Stranch, (Associate), admitted to the Tennessee Bar 2014, U.S. District Court of
Eastern Tennessee, U.S. District Court of Middle Tennessee; U. S. District Court of Western Tennessee.
Education: Rhodes College (2010); University of Tennessee College of Law (2014); Practice Areas:
Utility, Social Security, Probate, and Civil Litigation.

Callie Jennings, (Associate), admitted to the Tennessee Bar 2016. Education: Macalester College
(2011); University of Buenos Aires, Argentina (2011); University of Tennessee College of Law (2016);
Practice Areas: Labor & Employment, ERISA, Immigration, and Civil Litigation.

Devon Oser, (Associate), admitted to the Ohio bar, 2012, Kentucky Bar, 2013, U.S. District Court,
Eastern District of Kentucky, U.S. District Court, Western District of Kentucky, Education: University of
Michigan (B.A., 2008); University of Cincinnati (J.D. 2012). Experience: Kircher, Suetholz and
Associates (2015-2018); Louisville Public Defenders Office (2013 – 2015); Member: Emerge Kentucky
Class of 2017; Louisville Bar Association Leadership Academy Class of 2016 Practice Areas: Labor and
Employment.

Alyson Beridon, (Associate), admitted to the Ohio bar, 2011, Kentucky bar, 2017, U.S. District Court,
Southern District of Ohio, Western District of Kentucky and Eastern District of Kentucky. Education:
Salmon P. Chase College of Law at Northern Kentucky University. Experience: Beridon Law Office
(2011-2016), Kircher, Suetholz and Associates (2016-2018). Practice Areas: Labor and Employment.

Pamela Newport, (Associate), admitted to the Ohio bar, 2005, U.S. District Court, Southern District of
Ohio, U.S. District Court, Northern District of Ohio. Education: University of Cincinnati (B.A., 2001);
University of Cincinnati (M.A., 2004); University of Cincinnati (J.D. 2005). Member: AFL-CIO Lawyers
Coordinating Committee, NAACP, Adjunct Professor, University of Cincinnati College of Law, 2009-2011,
Cincinnati Interfaith Workers Center, Board Member, 2006-2008; Experience: Kircher, Suetholz and


                                                    4
     Case 2:19-cv-14146-KM-ESK Document 38-5 Filed 05/31/19 Page 6 of 14 PageID: 519

Associates (2017-2018), General Counsel, UFCW Local 75 (2008-2016), Manley Burke, LPA (2005-
2008) Practice Areas: Labor and Employment.

Eric “Rick” Gill, (Associate), admitted to the Ohio bar; U.S. District Court, Southern District of Ohio.
Education: University of Cincinnati (B.A.); University of Cincinnati (M.A.); University of Cincinnati (J.D.
2005). Member: NAACP, Adjunct Professor, University of Cincinnati College of Law, 2009-2011;
Experience: Kircher, Suetholz and Associates (2014 -2018), Previous Counsel, National Labor Relations
Board Practice Areas: Labor and Employment.

Clement L. Tsao, (Associate), admitted to the Ohio bar - 2013, admitted to the Kentucky bar -
2014, U.S. District Court, Southern District of Ohio, U.S. District Court, Northern District of Ohio, U.S.
District Court, Eastern District of Kentucky, U.S. Court of Federal Claims, U.S. Federal Circuit Court of
Appeals; Education: Brown University (A.B., 2003); University of Cincinnati College of Law (J.D..
2012); Member: American Bar Association - Labor and Employment Section, AFL-CIO Lawyers
Coordinating Committee (Board Member, 2016-2018); Experience: Cook & Logothetis,
LLC (associate, 2013-2019); Practice Areas: Labor and Employment.

Marty Schubert, (Associate), admitted to the New York bar, 2014, Tennessee bar, 2016, and U.S.
District Court, Western District of Tennessee. Education: Georgetown University (B.S., 2006); Loyola
Marymount University (M.A., 2008); Brooklyn Law School (J.D., 2013). Experience: Waller Lansden
Dortch & Davis, LLP (2016-2019), Linklaters LLP (2013-2016) Practice Areas: Complex Civil Litigation.




                                                    5
      Case 2:19-cv-14146-KM-ESK Document 38-5 Filed 05/31/19 Page 7 of 14 PageID: 520

                                       Noteworthy Cases:
Branstetter, Stranch & Jennings, PLLC has served either as lead counsel or as an plaintiffs’ executive
committee member in a substantial number of class actions, shareholder derivative, securities, and other
complex cases both in Tennessee courts and federal courts throughout the nation. The firm’s efforts
have produced significant monetary recovery and/or benefits for plaintiffs from many jurisdictions. While
the firm has also defended numerous such actions, the following is a list of notable complex litigation
cases that the firm is currently prosecuting, or has prosecuted to a successful conclusion:

                             CONSUMER PROTECTION ACTIONS
•   In re: Volkswagen “Clean Diesel” Marketing, Sales Practices, and Products Liability Litigation, MDL
    No. 2672 CRB (N.D. Cal.) (J. Breyer). The Firm serves on the Plaintiffs’ Steering Committee in a
    coordinated action consisting of nationwide-cases of consumer and car dealerships alleging that
    Volkswagen AG and Volkswagen Group of America, and other defendants illegally installed so-called
    “defeat devices” in their vehicles which allowed the cars to pass emissions testing but enabled them
    to emit nearly forty-times the allowable pollution during normal driving conditions. In October, 2016,
    the court granted final approval to a settlement fund worth over $10 billion to consumers with 2.0 liter
    diesel engines, and in May, 2017, the court granted final approval to a $1.2 billion settlement for
    consumers with 3.0 liter diesel engines, and a $357 billion settlement with co-defendant Bosch.

•   In re Anthem, Inc. Data Breach Litig., MDL 2617 LHK, (N.D. Cal. 2016). The firm served as counsel
    for Plaintiffs in a coordinated action consisting of nationwide-cases of consumer harmed by the 2015
    criminal hacking of servers of Anthem, Inc. containing over 37.5 million records on approximately 78
    million people receiving insurance and other coverage from Anthem’s health plans. The case settled
    in 2017 for $115 million dollars and has received final approval.

•   Davis Neurology, P.A. v. Dental Equities LLC, d/b/a Peer United et al., Case No. 4:16-cv-00371-BSM
    (E.D. Ark.) (J. Miller). The Firm served as lead counsel in this nationwide class action brought under
    the Telephone Consumer Protection Act (TCPA) regarding the sending of illegal junk facsimiles to
    individuals and business entities. Court finally approved a $1.525 million class-wide settlement.

•   Irika Skeete et al. v. RePublic Schools Nashville, No. 3:16-cv-0043 (M.D. Tenn.) (J. Crenshaw). The
    Firm was appointed class counsel on behalf of a certified class of individuals having claims under the
    Telephone Consumer Protection Act (TCPA) who received unsolicited spam texts to their cellular
    telephones. The Court approved a $2.2 million settlement, resulting in claimants receiving over one-
    thousand dollars each in what is believed to be amongst the highest per-claimant TCPA recoveries.

•   Heilman et al. v. Perfection Corporation, et al., Civ. No. 99-0679-CD-W-6 (W.D. Missouri). The firm
    served on Executive Committee in a nation-wide consumer class action composed of all owners or
    purchasers of a hot water heater manufactured by defendants with a defective dip tube. Settlement
    reached involved 100% recovery of damages for a possible 14.2 million hot water heaters and any
    other property damages caused by a defective hot water heater.

•   Cox v. Shell Oil et al., Civ. No. 18844 (Weakley Chancery, Tennessee) (Judge Malon). Intervened in
    consumer class action composed of all persons throughout the United States, who owned or
    purchased defective polybutylene piping systems used in residential constructions or mobile homes.
    A global settlement was reached that resolved two competing lawsuits that was valued at $1 billion.
                                                     6
      Case 2:19-cv-14146-KM-ESK Document 38-5 Filed 05/31/19 Page 8 of 14 PageID: 521


•   Davidson v. Bridgestone/Firestone, Inc and Ford Motor Co No. 00-C2298 (Davidson Circuit,
    Tennessee) (Soloman/Brothers). Lead counsel in a consumer action filed on behalf of a nationwide
    class of consumers against Bridgestone/Firestone, Inc and Ford Motor Co. that was certified as a
    nationwide class action concerning defective tires. Settlement was reached in conjunction with a
    companion case in Texas. Settlement was valued at $34.4 million.

•   Winsouth Credit Union v. Mapco Express Inc., and Phillips v. Mapco Express, Inc. Case Nos. 3:14-cv-
    1573 and 1710 (M.D. Tenn.) (J. Crenshaw). The Firm served as Liaison Counsel in consumer class
    action and financial institution class action stemming from the 2013 hacking of computer systems
    maintained by Mapco Express, Inc. The cases settled in 2017 for approximately $2 million.

                                     MASS TORT ACTIONS
•   In re: New England Compounding Pharmacy Product Liability Action, 1:13-md-02419 (D. Mass) (J.
    Zobel). Serving on the Plaintiffs’ Steering Committee, Mr. Gerard Stranch represents hundreds of
    individuals injured as a result of exposure to tainted pharmaceuticals manufactured at New England
    Compounding Pharmacy in Framingham, Massachusetts. This litigation stems from the 2012
    nationwide outbreak of fungal meningitis that, according to the Center for Disease Control, injured
    over 750 people nationwide and led to over 60 deaths. Mr. Stranch also serves as lead Tennessee
    Plaintiffs’ Counsel in this case. Over 100 Tennesseans were injured as a result of the catastrophe
    and 17 Tennesseans lost their lives. Following NECC’s bankruptcy, Mr. Stranch was instrumental in
    guiding settlement of claims against the bankrupt estate that resulted in the creation of a $210 million
    tort trust. The litigation then turned to litigating the remaining claims against the doctors, clinics, and
    other healthcare providers that exposed their patients to tainted pharmaceuticals from NECC. The
    Court determined the first bellwether trials were to be against Tennessee-based defendants, but
    claims against these Tennessee-based defendants settled just prior to the first bellwether trial.

         ERISA AND RELATED CASES (401K, ESOP, TRUST LAW)
•   Deschamps v. Bridgestone Americas, Inc. (M.D. Tenn.) (Sharp). Successfully recovered promised
    pension benefits for long-time Bridgestone employee via summary judgment, which was upheld by
    the Sixth Circuit Court of Appeals. Both courts published their opinions.

•   Ewing et al. v. Neuhoff, et al. (Law and Equity Court, Montgomery County, Tennessee) (Judge Boles).
    Lead counsel in a class action that resulted in a successful jury verdict against directors of Frosty
    Morn, Inc. for unlawful activities in running the corporation that directly impacted employee benefit
    plans. Employees received 100% of their losses.

•   In re Providian Financial Corp. ERISA Litigation, No. C 01-5027 (N.D. C.A.) (Breyer). Co-lead counsel
    in a 401k/ESOP class action suit brought on behalf of the pension plan against fiduciaries of
    Providian Financial Corp. for violation of ERISA duties. Settlement provided $8.6 million cash
    payment to the Plan for participants, lifted company stock sales restrictions in the Plan valued
    between $3.66 million and $5.85 million, and allowed Plan to recover in a parallel securities action.

•   In re Montana Power ERISA Litigation, No. 4:02-0099 (D. Mont.) (Haddon). Co-lead counsel in a
    401k/ESOP class action suit brought on behalf of pension plan participants against fiduciaries of
    Montana Power, Touch America and Northwestern Energy and against the Trustee, Northern Trust,
                                                       7
     Case 2:19-cv-14146-KM-ESK Document 38-5 Filed 05/31/19 Page 9 of 14 PageID: 522

    for violation of duties owed under ERISA. Settlement was reached that provided a minimum recovery
    of $4.9 million plus access to additional monies held by others.

•   In re Nortel Networks Corp. “ERISA” Litigation, No. 3:03-MD-1537 (M.D. Tenn.) (Nixon). Co-lead
    counsel in a 401k/ESOP class action suit brought on behalf of pension plan participants against
    fiduciaries of Nortel Network Corp. for violation of duties owed under ERISA. Court approved a
    settlement that provided a minimum recovery of $21.5 Million plus access to additional monies held
    by others.

•   In re: Qwest Savings and Investment Plan ERISA Litigation, No. 02-RB-464, (D. Colo.) (Blackburn).
    Co-lead counsel in a 401k/ESOP class action suit brought on behalf of pension plan participants
    against fiduciaries at Qwest Communications and the Trustee, Bankers Trust/Deutsche Bank, for
    violation of duties owed under ERISA. A settlement was reached which provided a $33 million cash
    payment from Qwest Communications to the Plan for participants, a $4.5 million cash payment from
    Bankers Trust/Deutsche Bank to the Plan for participants, a $20 million guarantee from Qwest
    Communications from a parallel securities action with the opportunity of more cash from the parallel
    securities action, and an undetermined amount of cash from a distribution through the U.S.
    Securities and Exchange Commission Fair Fund established pursuant to Section 308 of the
    Sarbanes-Oxley Act of 2002, 15 U.S.C. §§7201 et seq.

•   In re Global Crossing Ltd. ERISA Litigation, No. 02 Civ. 7453 (S.D. N.Y.) (Lynch). One of several
    counsel in a 401k/ESOP class action suit brought on behalf of pension plan participants against
    fiduciaries at Global Crossing for violation of duties owed under ERISA. Settlement reached that
    provided a $79 million cash payment to the Plan for participants and allowed Plan to recover in
    parallel securities action.

•   In re Xcel Energy, Inc. ERISA Litigation Civ. 02-2677 (D. Minn.) (Doty). Co-lead counsel in a
    401k/ESOP class action suit brought on behalf of the pension plan against fiduciaries of Providian
    Financial Corp. for violation of duties owed under ERISA. Settlement reached that provided an $8.6
    million cash payment to the Plan for participants, lifted stock restrictions in the Plan with a value
    between $38 million and $94 million, and allowed the Plan to recover in parallel securities action.

                                      ANTITRUST CASES
•   Dahl v. Bain Capital Partners, LLC, No. 07-cv-1238 (D. Mass) (J. Young). The Firm served on the
    Executive Committee in this Federal antitrust case challenging bid rigging and market allocation in the
    private equity/leveraged-buyout industry. The parties reached a $590.5 million settlement
    approximately two months before trial, and the Court finally approved this settlement in 2015.

•   Plumbers & Pipefitters Local 572 Health & Welfare Fund et al. v. Bristol-Myers Squibb Co., No. 00-C-
    2524, (Davidson Circuit, Tennessee) (Judge Shipley). Lead counsel in action against Bristol-Myers
    alleging violations of the Tennessee Consumer Protection Act and the Tennessee Trades Practice
    Act and other theories as a result of anti-competitive, unfair and deceptive acts and practices
    regarding Bristol-Myers’ marketing and selling of the drug Taxol. A global settlement was reached in
    conjunction with a multi-state indirect companion case in the District of Columbia.

•   Sherwood et al. v. Microsoft Corporation, No. 99-C-3562 (Davidson Circuit, Tennessee) (Judge
    Kurtz). Lead counsel in a consumer and indirect purchaser Tennessee class action against Microsoft
    Corporation alleging violation of the Tennessee Consumer Protection Act and the Tennessee Trades
                                                    8
     Case 2:19-cv-14146-KM-ESK Document 38-5 Filed 05/31/19 Page 10 of 14 PageID: 523

    Act. Settlement was reached that was valued at $64 million.

•   Lankford v. Dow Chemical et al., No. 04-1517 (Davidson Circuit, Tennessee) (Judge Shipley). Lead
    counsel in a consumer and indirect purchaser class action filed on behalf of Tennessee purchasers of
    products containing neoprene against Dow Chemical Company, E.I. du Pont de Nemours and DuPont
    Dow Elastomers LLC alleging violation of the Tennessee Consumer Protection Act and the
    Tennessee Trades Act. A multi-state settlement was reached that was valued at $4.2 million.

•   In re: Wellbutrin XL Antitrust Litigation, No. 08-2433 (E.D. Penn.) (Judge McLaughlin). Branstetter,
    Stranch & Jennings served as Co-Lead counsel in an antitrust class action against pharmaceutical
    companies GlaxoSmithkline and Biovail on behalf of third-party payors alleging that defendants
    violated Tennessee, California, Florida, Wisconsin, and Nevada laws by colluding to illegally suppress
    a cheaper generic form of the blockbuster drug Wellbutrin XL from reaching the market. Through the
    efforts of the Firm and other co-lead counsel, plaintiffs were able to achieve certification of a class of
    indirect purchasers. Biovail reached a settlement and the remaining claims were resolved in GSK’s
    favor.

•   In re: Prograf Antitrust Litigation, No. 11621 (D. Mass) (J. Zobel). Serving in the role of Co-Lead
    Counsel, Branstetter, Stranch & Jennings represented a putative class of indirect purchaser plaintiffs
    in a nationwide antitrust action against Astellas Pharma, Inc., alleging that defendant illegally delayed
    entry of generic Prograf into the marketplace by filing a sham Citizen Petition with the Food and Drug
    Administration. Achieved partial class certification and withstood motions for summary judgment.
    The Court granted final approval in November, 2016 to a class-wide settlement award of $13.25
    million.

•   In re: Skelaxin (Metaxalone) Antitrust Litigation, No. 1:12-cv-194 (E.D. Tenn.) (J. Collier). The Firm
    was appointed Lead Counsel in an antitrust class action on behalf of end-payors regarding monopoly
    practices which prevented the sale of generic Skelaxin, a muscle-relaxant prescription drug. The
    case against defendant Mutual Pharmaceuticals, Inc. was settled on a class basis for a sum total of
    $9 million, and has been finally approved. The lawsuit against defendant King Pharmaceuticals, Inc.
    was settled on a non-class basis on behalf of the named plaintiffs.

•   In re: Lipitor Antitrust Litigation, No. 3:12-cv-2389 (D.N.J) (J. Sheridan). The Firm serves on the
    Executive Committee representing a class of end-payors in multidistrict litigation accusing Pfizer of
    giving Ranbaxy the right to sell generic versions of its blockbuster Lipitor product abroad in exchange
    for Ranbaxy pulling a patent challenge that could have led to Pfizer losing its exclusivity in the U.S.,
    which imposed supracompetitive prices on the end-payor class. The end-payors were originally
    dismissed by the district court in 2014, but were revived by the Third Circuit in August 2017. The
    case is currently in discovery phase.

•   In re: Loestrin 24 FE Antitrust Litigation, No. 1:13-md-2472-S-PAS (D.R.I.) (J. Smith). The Firm
    serves on the Executive Committee of purchasers claiming that Warner Chilcott PLC signed a series
    of anti-competitive deals with Watson Pharmaceuticals Inc. and Lupin Pharmaceuticals Inc. that
    settled litigation over Loestrin and another oral contraceptive with a variety of early entry dates and
    exclusive sales rights. Though initially dismissed by the district court, the First Circuit revived the case
    in February 2016. The district court rejected the drugmakers' renewed dismissal efforts in August,
    2017. End payors moved for class certification.



                                                       9
     Case 2:19-cv-14146-KM-ESK Document 38-5 Filed 05/31/19 Page 11 of 14 PageID: 524

•   In re: Columbia/HCA Healthcare Corporation Billing Practices Litigation, No. 3-98-MDL-1227 (M. D.
    Tenn.) (Higgins). The firm served as liaison counsel in a multi-district litigation brought on behalf of all
    third-party payers against Columbia Health Care Corporation/HCA Healthcare Corporation alleging
    over-billing for services. Settlement was reached on a cash payment, modifications in billing
    documents and admission practices.

•   In re: Effexor Antitrust Litigation, No. 3:11-cv-5661 (D.N.J.) (J. Pisano). The Firm’s client serves on
    the Executive Committee overseeing this end payor antitrust class action against defendants Wyeth
    Pharmaceuticals, manufacturer of antidepressant medication Effexor XR, and Teva Pharmaceuticals.
    This lawsuit alleges Defendant Wyeth unlawfully procured the patents underling Effexor XR, filed
    sham litigation against generic competitors, and then entered into anti-competitive settlement
    agreement with Teva in order to delay the arrival of generic forms of Effexor XR, causing plaintiffs to
    pay supracompetitive prices for Effexor XR, when they could have paid for far cheaper generics. The
    case is currently in the discovery phase.

•   In re: Pharmaceutical Industry Average Wholeseale Price Litig., MDL No. 1456, No. 01-cv-12257-PBS
    (D. Mass). Counsel in a consolidated nationwide class action against pharmaceutical manufacturers,
    alleging that defendants published fictional Average Wholesale Prices which artificially inflated the
    prescription drug prices charged to the Firm’s clients and other third-party payors throughout the
    nation. The case was ultimately settled with various defendants for approximately $350 million.

•   In re: Metroprolol Succinate End-Payor Antitrust Litigation, No. 06-71 (GMS) (D. Del.) (Judge Sleet).
    Counsel in an antitrust class action on behalf of end-payors against manufacturers of the brand-name
    drug Toprol XL. The case was resolved through a settlement totaling $11 million.

•   Mylan Pharmaceuticals, Inc. v. Warner Chilcott Public Limited Company et al. (Doryx Indirect
    Purchaser Antitrust Action), No. 2:12-cv-03824 (E.D. Penn.) (J. Diamond). The Firm served as
    counsel in an antitrust class action on behalf of indirect purchasers regarding antitrust conduct
    committed by the manufacturer of brand drug Doryx. The case was settled on a class basis for $8
    million.

                            SECURITIES AND SHAREHOLDER
                                 DERIVATIVE CASES
•   In re: Omnivision Technologies, Inc. Securities Litigation, Civil No. 5:11-cv-05235 (N.D. Cal.). Co-
    Lead counsel in securities litigation alleging material misstatements in communications with investors
    related to Omnivision’s supplier contract with Apple, Inc. The case was ultimately settled on a class
    basis for $12.5 million, and was formally approved in 2015.

•   Arlow, et al., v. Miller Energy Resources, Inc., Civil No. 3:11-CV-386 (E.D. Tenn.) (Judge Varland).
    Liason counsel in securities litigation alleging fraudulent accounting practices that overvalued assets
    and inflated stock prices. The case was ultimately settled and approved for $2.9 million.

•   In re: Regions Morgan Keegan Securities, Derivative & ERISA Litigation, Closed-End Fund Litigation,
    Civil No. 07-cv-02830 (W.D. Tenn.) (Judge Mays). Liason counsel for lead plaintiffs in securities
    litigation alleging fraud in the marketing and selling of corporate bonds and preferred stocks by failing
    to disclose investments in asset backed securities and mortgage-backed securities. The parties
    settled the case for $62 million.
                                                      10
     Case 2:19-cv-14146-KM-ESK Document 38-5 Filed 05/31/19 Page 12 of 14 PageID: 525


•   In re: King Pharmaceuticals, Inc. Derivative Litigation, Civil. No. B0019077 (M) (Sullivan Chancery,
    Tennessee) (Judge McLellan). Lead counsel in a shareholder derivative action against the Board of
    Directors and certain officers at King Pharmaceuticals alleging various breaches of fiduciary duty,
    abuse of control, unjust enrichment and waste of corporate assets. The parties settled the case for
    substantial and material revisions to the Company’s corporate governance practices.

•   Carolinas Electrical Workers Retirement Fund v. Kramer et al., Civ. No. H-01-1176 (S.D. TX). Co-
    lead counsel in a shareholder derivative suit brought on behalf of American General Corporation
    alleging that its directors breached fiduciary duties in connection with a purposed merger with
    Prudential Insurance Company. The case was successfully resolved when the merger was cancelled.

•   Holle v. Prison Realty, Inc., Case No. 99-1719-III, (Davidson County Chancery) (Chancellor Lyle).
    Shareholder class action on behalf of shareholders of Prison Realty Trust against its board of
    directors for breaches of fiduciary duties and self-dealings. Settlement was reached in conjunction
    with a global settlement of a securities case in federal court.

•   Brand et al. v. Welch et al., Case No. 00C-3066 (Davidson County Circuit) (Judge Gayden). Counsel
    in a shareholder action alleging breaches of fiduciary duties in connection with the merger between
    Quorum Corporation and Triad. A settlement was reached in which shareholders received greater
    value for their stock than offered in the original merger.

•   Dollar General Derivative Litigation (Dixon et al v. Turner, et al), Case No. 01C-1322 (Davidson
    County Circuit, Tennessee) (Judge Shipley). Lead counsel in a shareholder derivative action against
    directors of Dollar General Corporation alleging breaches of fiduciary duties, waste of corporate
    assets, unjust enrichment, and gross mismanagement. Settlement of the case included $31.5 million
    cash payment to the corporation and significant corporate governance changes. The settlement is
    the largest derivative settlement in Tennessee history.

•   Benkler v. Miller et al., Case No. 00C-2630 (Davidson County, Tennessee) (Judge Soloman).
    Counsel in a shareholder derivative action against directors of Sirrom Capital Corporation alleging
    breaches of fiduciary duties in connection with merger between Sirrom Capital Corporation and
    Finova Financial. A global settlement was reached in conjunction with securities cases that were filed
    or transferred to Arizona.

•   Central Laborers’ Pension Fund v. Chellegren, Civ. No. 02-CI-02174 (Kenton Circuit, Kentucky).
    Settlement in a shareholder derivative action against the Board of Directors and certain officers at
    Ashland, Inc. relating to accounting practices which harmed the company. The settlement resulted
    with a cash payment and significant corporate governance changes.

•   In re: Clayton Homes Derivative Litigation, Case No. E-19723 (Blount Circuit, Tennessee) (Young).
    Lead counsel in a shareholder derivative action originally against the Board of Directors and certain
    officers at Clayton Homes for breaches of fiduciary duties and corporate waste. During the litigation,
    Clayton Homes was purchased by Berkshire Hathaway. Settlement was reached with shareholders
    obtaining additional money for their shares of Clayton Homes in the purchase

•   National Commerce Financial Shareholder Litigation, CT-002672-04 (Shelby Circuit, Tennessee).
    Counsel in a shareholder action contesting the value of National Commerce stock in its merger with
    SunTrust. Settlement was reached.
                                                    11
     Case 2:19-cv-14146-KM-ESK Document 38-5 Filed 05/31/19 Page 13 of 14 PageID: 526


•   Accredo Health Derivative Ligation, Case No. CT-002203-03 (Shelby Circuit, Tennessee) (Judge
    Fields). Co-lead counsel in a shareholder derivative action against the Board of Directors and certain
    officers at Accredo Health alleging various breaches of fiduciary duty, abuse of control, and waste of
    corporate assets. Accredo merged during the litigation. Settlement was reached.

•   Provident Financial Derivative Litigation, No. C-1-08-168 (S.D. Ohio). Counsel in a shareholder
    derivative action against the Board of Directors and certain officers at Provident Financial alleging
    various breaches of fiduciary duty, abuse of control, and waste of corporate assets. Settlement was
    reached.

•   In re: Worldcom Securities Litigation, No. 03-27211 (Davidson Chancery, Tennessee) (Judge
    McCoy). Co-lead counsel in a securities action by the Tennessee Consolidated Retirement System
    against the banks that underwrote Worldcom bonds during a period of time in which Worldcom was
    manipulating its accounting. Settlement was reached that provided a recovery to the retirement
    system of $7 million.

•   In re: Unumprovident Derivative Litigation, No. 1:02CV-386 (E.D. Tenn.) (Judge Collier). Co-lead
    counsel in a shareholder derivative action against the Board of Directors and certain officers of
    UnumProvident alleging various breaches of fiduciary duty, abuse of control, and waste of corporate
    assets. A settlement of this case that involves a payment of $30 million to the company plus
    significant corporate governance changes has been approved by the court.

•   In re: AFC Enterprises Derivative Litigation, Civil No. 1:03-CV-2095TWT (N.D. Ga.) (Thrasher). One
    of three lead counsel in a shareholder derivative action against the Board of Directors and certain
    officers at AFC Enterprises alleging various breaches of fiduciary duty, abuse of control, and waste of
    corporate assets resulting from improper accounting practices and insider trading. Settlement was
    reached which provided for corporate governance changes.

•   In re: Dynegy, Inc., Derivative Litigation, Civil No. 2002-25250 (Harris County, Texas) (Jamison). Co-
    lead counsel in a shareholder derivative action against the Board of Directors and certain officers at
    Dynegy, Inc. alleging various breaches of fiduciary duty, abuse of control, and waste of corporate
    assets. Settlement was reached with significant corporate changes and resignation of key
    officeholders.

•   In re: Direct General Corporation Derivative Litigation, Civil No. 3:05-CV-00158 (M.D.
    Tenn.)(Campbell). Co-lead counsel in litigation against the Board of Directors and certain officers of
    Direct General Corporation alleging various breaches of fiduciary duty resulting from financial
    manipulations, insider selling, and misconduct in connection with a proposed private-equity sale of the
    company. The parties ultimately reached a settlement for additional material disclosures in the proxy
    materials and a substantial payment to shareholders if the company is sold by the acquiring entity for
    more than the merger consideration within nine months of the consummation of the private-equity
    sale.

•   In re: Caremark RX, Inc. Stock Option Litigation, Civil No. 06-C-1329 (Davidson County, Tennessee).
     Co-lead counsel in litigation against the board of directors of Caremark RX, Inc. alleging breach of
    fiduciary duties resulting from the Board’s attempt to merge the company with CVS Corporation, Inc.
    and extinguish their liability for improperly backdating stock option grants to certain Board members
    and high-ranking officers at the Company. A settlement was reached that provided for corporate
                                                    12
     Case 2:19-cv-14146-KM-ESK Document 38-5 Filed 05/31/19 Page 14 of 14 PageID: 527

    governance reforms concerning the granting of options, additional disclosures to voting shareholders
    prior to the merger vote, and recognition that the case indirectly resulted in additional compensation
    to shareholders.

•   In re: HCA Inc. Shareholder Litigation, Civil No. 3:05-CV-0968 (M.D. Tenn.) (J. Haynes). Co-lead
    counsel representing shareholders of Hospital Corporation of America (HCA) Inc., alleging that the
    company’s board of directors breached their fiduciary duties by approving a private-equity buyout of
    the company at an unfair price via an unfair process. A settlement was reached with provided for
    enhanced appraisal rights for shareholders, reduced termination fee, a “majority of the minority”
    provision, and additional material disclosures in the proxy materials.

•   Fisk v. Alfa Corporation, Civil No. 03-CV-2007-900485.00 (Montgomery County, Alabama). Co-lead
    counsel representing shareholders of Alfa Corporation, alleging that the company’s board of directors
    breached their fiduciary duties by engaging in self-dealing and approving a sale of the company to
    private interests for grossly inadequate consideration. A settlement was reached that resulted in an
    approximate additional $161 million being paid to the shareholder class.

                     WAGE & HOUR AND WARN ACT CLAIMS
•   Drummond et al. v. C.E.C. Electrical Contractors, Inc., 98-1811-III (Davidson Chancery, Tennessee)
    (Chancellor Lyle). Lead counsel in a class action settlement by employees against their employer for
    wages and benefits due from a school construction contract between their employer and the
    Metropolitan-Davidson County Board of Education. Settlement reached in which employees received
    100% of their wages and benefits.

•   Kizer v. Summit Partners, Case No. 1:1-CV-38 (E.D. Tenn.) Counsel in class actions on behalf of
    employees of a closed Summit Partners facility located in Chattanooga, Tennessee in 2011. Case
    was successfully settled for $275,000.

•   Owens v. Carrier Corp., Case No. 2:08-2331-SHM P (W.D. Tenn.) Lead Counsel in class action on
    behalf of former Carrier Corp. employees at plant in Collierville, Tennessee that closed in 2008. Case
    was successfully settled on behalf of former employees for $2.1 million after Lead Counsel
    successfully obtained class certification over plaintiffs’ WARN Act claims.

•   In re Sofa Express Inc., Case No. 07-924 (Bank. M.D. Tenn.) Lead counsel in class action on behalf
    of former Sofa Express, Inc. employees at a distribution center and headquarters in Groveport, Ohio
    in 2007. Case was successfully settled on behalf of former employees for $398,000.

•   Robertson et. al v. DSE Inc., Case No. 8:13-cv-1931-T-AEP (M.D. Fla.). Lead counsel in class action
    on behalf of former DSE Inc. employees at manufacturing facilities in in Florida and South Carolina.
    Case successfully settled on behalf of former employees for over $1 million.




                                                    13
